*428ORDER
J. DANIEL HARRISON of PASSAIC, who was admitted to the bar of this State in 1977, having been ordered to show cause on January 5, 1998, why he should not be temporarily suspended from practice for failing to comply with the Court’s Order of April 20,1995;
And by Order of this Court filed January 15, 1998, respondent having been ordered to submit to the Office of Attorney Ethics the required drug testing reports and quarterly audits of his attorney books and records within two weeks of the filing date of said Order;
And the Office of Attorney Ethics having reported to the Court that respondent failed to submit the audits and drug testing reports;
And good cause appearing;
It is ORDERED that J. DANIEL HARRISON is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that J. DANIEL HARRISON be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that J. DANIEL HARRISON comply with Rule 1:20-20 dealing with suspended attorneys.